Citation Nr: 0015799	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a torn 
meniscus of the right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 to October 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO denied claims of entitlement to 
service connection for a torn cartilage of the left and right 
knees, and asthma.  The veteran filed a notice of 
disagreement in May 1998 addressing the knee conditions, but 
he stated that he did not dispute the decision addressing the 
asthma claim.  His June 1998 substantive appeal similarly 
referenced the denial of service connection for his knee 
disorders.  

In May 1999, the RO continued the denial of service 
connection for the right knee, but granted service connection 
for the veteran's left knee disorder, and assigned a 20 
percent evaluation.  In August 1999, the veteran submitted a 
statement indicating his disagreement with the May 1999 
rating decision; he did not specify which part of that 
decision he disagreed with.  Later that same month, the RO 
notified the veteran that his August 1999 correspondence 
would not be accepted as a notice of disagreement.  The RO 
informed the veteran that his statement did not specifically 
address disagreement with either the evaluation assigned for 
his left knee disorder or the effective date of that grant.  
The veteran has not responded to the RO's letter and the one 
year period to submit a timely notice of disagreement has 
expired.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1999).  
Thus, the only issue in appellate status is service 
connection for residuals of a torn meniscus of the right 
knee.


FINDING OF FACT

There is competent medical evidence of record that suggests a 
nexus between a current right knee disability and an injury 
during active service. 



CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a torn meniscus of the right knee is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In correspondence dated in April 1998, R. K., M.D, opined 
that the veteran had a medial meniscus tear in the right knee 
and that "this should also be included as a Service related 
injury."  
The service medical records show a left knee injury, and 
service connection is currently in effect for residuals of 
that injury.  While Dr. K indicated that it was clear that 
the veteran had had right knee symptoms and problems that 
were similar to his left knee, the service medical records 
show no right knee injury or disability.   However, the Board 
finds that, as the medical statement does suggest the 
contended causal relationship, it is sufficient to well 
ground the veteran's claim.  38 U.S.C.A. § 5107(a).


ORDER

The claim of entitlement to service connection for residuals 
of a torn meniscus of the right knee is well grounded; to 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of a torn meniscus of the right knee is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board notes that Dr. K stated in April 
1998 that he had reviewed the veteran's medical records and 
that "it is clear that [the veteran] has had similar 
symptoms and problems with his right knee [as with his 
service-connected left knee]. . ..  This should also be 
included as a Service related injury."  As noted above, 
however, while the physician indicated that it was clear that 
the veteran had had right knee symptoms and problems that 
were similar to his left knee, the service medical records 
show no right knee injury or disability.

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991). In view of the foregoing, it is 
the Board's judgment that another examination that includes a 
full review of all of the relevant medical evidence in the 
claims file and an opinion addressing the contended causal 
relationship is warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right knee 
disorder.  The examiner is requested to 
review the pertinent service and post-
service medical records, and to offer an 
opinion on whether it is at least as 
likely as not that a current right knee 
disorder began during or is causally 
related to any incident of active 
service.  Any opinion offered should be 
supported by a complete rationale.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

2.  Following completion of the above 
action, if the claim is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  







The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until he is notified.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals





 



